Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendants were convicted upon an indictment for burglary following a plea negotiated by counsel. Thereupon, other pending charges were disposed of upon the State’s motion to nolle pros. Sentence of two to ten years was imposed for the burglary. Defense counsel have filed briefs pursuant to the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, stating that a review of the case would be frivolous for want of a justiciable issue and asks leave to withdraw. Such motion was continued for sixty days and defendants were given leave to file additional points and authorities. Defendants have filed a brief citing authorities holding that there is insufficient admonition if the court simply admonishes that the penalty is an indeterminate term of not less than the statutory minimum. A review of the proceedings shows that prior to accepting the plea, the court expanded the statement of the possible penalty with adequate illustrations, and the defendants thereafter each pleaded guilty to burglary. Examination of the proceedings demonstrates that the admonitions given by the court complied with the Supreme Court Rule 402. The defendants also assert that the sentence imposed is excessive. The proceedings show prior felonies of the defendants and that the minimum imposed is less than that shown by the plea negotiations. There is no merit upon this issue. We find that the issues raised on appeal are without merit. The motion of counsel to withdraw should be, and the same is, allowed and the judgment of the Circuit Court is affirmed. Judgment affirmed. SMITH and SIMKINS, JJ., concur.